Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Compton reports first quarter 2009 results CALGARY, May 11 /CNW/ - Compton Petroleum Corporation (TSX - CMT, NYSE - CMZ) reports its financial and operating results for the three months ended March 31, 2009. The full text of Management's Discussion and Analysis ("MD&A") and the Company's audited consolidated financial statements can be found on the Company's website at www.comptonpetroleum.com and at www.sedar.com The current economic environment, market uncertainties, reduced commodity demand and prices have had a negative impact on our 2009 first quarter operating results. In response to these circumstances, we have adopted a more defensive, measured and flexible investment approach - one that is reflected in our first quarter activities and our plans for the remainder of 2009. Our overall strategy during this period of uncertainty is that of positioning the Company such that, once the economic recovery occurs, we will have the ability to develop and realize on the opportunities inherent in our asset base. During 2009, we will focus on addressing our capital structure and those areas within our control. We have initiated a corporate restructuring process with an emphasis on improving our capital efficiencies and reducing our internal cost structures, which is starting to be realized. Q1 2009 Summary of Results << - Generated funds flow from operations of $22.0 million, or $0.18 per diluted share - Adjusted operational earnings for the quarter were a loss of $2.2 million - Achieved first quarter 2009 average production of 23,194 boe/d, a decrease of 30% due to property dispositions and natural declines - Realized a net loss of $17.4 million, due to lower commodity prices, production and an unrealized $16.0 million foreign exchange loss - Drilled nine wells with a 100% success rate on total capital expenditures of $16.6 million, before acquisitions and divestures Financial Review Three Months Ended Mar. 31 (000s, except per share amounts) 2009 2008 % Change Total revenue(1) $ 68,899 $ 160,699 (57%) Funds flow from operations(2) $ 22,041 $ 67,589 (67%) Per share - basic(2) $ 0.18 $ 0.52 (65%) - diluted(2) $ 0.18 $ 0.51 (65%) Adjusted operational earnings(1)(2) $ (2,238) $ 19,348 Net earnings (loss) $ (17,368) $ 1,619 Per share - basic $ (0.14) $ 0.01 - diluted $ (0.14) $ 0.01 Capital expenditures before acquisitions and divestments $ 16,643 $ 100,948 (84%) Total bank debt & term notes $ 897,090 $ 897,555 - Shareholders equity $ 817,620 $ 875,017 (7%) Shares outstanding 125,573 129,339 (3%) (1) Prior periods have been revised to conform to current period presentation (2) Funds flow from operations and adjusted operational earnings are non-GAAP measures and are addressed in detail in the MD&A >> Revenue decreased by 57% over the first quarter of 2009 due to significantly lower realized natural gas and liquids prices and reduced production volumes. We recognized a net loss of $17.4 million for the three months ended March 31, 2009, as compared to net earnings of $1.6 million in 2008. The loss is largely attributable to the impact of lower commodity prices and production volumes and an unrealized foreign exchange loss of $16.0 million recognized on translation of our US dollar denominated senior notes. Capital spending, before acquisitions and divestments, during the first quarter of 2009 decreased by 84% compared to the comparable period in 2008 due to decreased and delayed activity during 2009. We drilled 9 wells in 2009 when compared with 99 in 2008. The decline in commodity prices has adversely impacted economic returns on many of our drilling projects. Until such time as improved commodity prices and/or reductions in service costs allow us to achieve our internal rate of return objectives, the majority of our field activities will focus on optimizing production from existing wells. Subsequent to the quarter, Compton renewed the processing agreements with Mazeppa Processing Partnership for a further five-year period under substantially the same terms and conditions. << Operations Review Three Months Ended Mar. 31 2009 2008 % Change Average daily production Natural gas (mmcf/d) 117 170 (31%) Liquids (bbls/d) 3,655 5,009 (27%) Total (boe/d) 23,194 33,274 (30%) Realized prices Natural gas ($/mcf) $ 5.18 $ 7.48 (31%) Liquids ($/bbl) $ 38.35 $ 94.97 (60%) Total ($/boe) $ 33.01 $ 53.07 (38%) Field netback(1) ($/boe) $ 20.87 $ 31.94 (35%) (1) Field netback is a non-GAAP measures and is addressed elsewhere in detail in the MD&A >> Overall production in the first quarter of 2009 fell 30% from the same period in 2008. Natural gas volumes decreased 31%, while liquids production decreased 27% from 2008. The decrease in our quarterly volumes is attributable to the sale of 4,100 boe/d of production associated with certain non-core assets sold during the third quarter of 2008 as well as natural declines.
